 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By interferingwith,restraining,and coercing its employeesin the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.)Grunwald-Marx,Inc.andAmalgamated Clothing Workers ofAmerica, AFL-CIO.Case No. 21-CA-3863.April 29, 1960DECISION AND ORDEROn January 15, 1960, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety,as setforth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel and the ChargingUnion filed exceptions to the Intermediate Report together withsupporting briefs, and the Respondent filed a brief in support of theIntermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in some of the General Counsel's and theCharging Union's exceptions.Accordingly, the Board adopts thefindings of the Trial Examiner only to the extent that they areconsistent with this Decision and Order.The complaint alleges that the Respondent violated Section 8 (a) (1)of the Act by threatening that it would never sign a union contract.The Trial Examiner found that such statement was made but that itwas protected by Section 8(c) of the Act and was therefore not aviolation.The record shows the following facts : In the summer of 1959, theCharging Union tried to organize the employees of the Respondent..The-Union distributed pamphlets to the employees explaining thebenefits which the employees could expect if the Union became theemployees' bargaining representative.A day or two after each suchdistribution, Fred Grunwald, the president of the Respondent, called127 NLRB No. 58. GRUNWALD-MARX, INC.477employees'meetingsin the plant cafeteria during working hours.The employees were.summonedto these meetings over the publicaddress systemand allattended.At these meetings Grunwald ana-lyzed the statements contained in the Union's pamphlets and attemptedto persuade the employees that their present benefits were as good orbetter than they could hope to obtain through aunion.At one suchmeeting, on July 27, 1959, Grunwald stated that he would never signa union contract and that Respondent's vice president and managerin charge of the finishing operations, one Mr. Whirlow, would notwork in a place that did.At a subsequent meeting which took placeafter the charges herein were filed and approximately a week beforethe hearing, Grunwald asked the employees to recall this statementand that he had said : "I, Fred Grunwald,personally,will not sign aunion contract."The Board has consistently held that a company's threat not to signa collective-bargaining agreement under any circumstances interfereswith, restrains, and coerces employees in the exercise of the rightsguaranteed them in Section 7 of the Act.' It is now well establishedthat "a threat to . . . employees involving an anticipatory refusalto bargain is tantamount to a threat to . . . employees to refrainfrom assisting or becoming members of any union." 2 Such threatgoes beyond a mere expression of views, arguments, or opinions pro-tected by Section 8(c) of the Act. The Trial Examiner's conclusionthat it becomes a violation of Section 8(a) (1) only within the contextof other threats or other violations of the Act is not supported byBoard precedent.'Moreover, the Board has also found the statementof a company officer that he would leave if a union should come in,as equivalent to a threat to the economic security of the employeesand violative of Section 8(a) (1).'Accordingly, we find, contrary tothe Trial Examiner, that the Respondent violated Section 8 (a) (1)by Grunwald's remark of July 27,1959.Grunwald's threat was made in the presence of about 150 employees.It was not a chance remark made in the heat of discussion but, in ouropinion, a deliberate attempt to interfere with the employees' selec-tion of a bargaining representative.Therefore, as it was not an iso-lated matter, we find it necessary to issue the customary cease anddesist order.iWalton Manufacturing Company,124 NLRB 1331;Waycross Machine Shop,123NLRB1331;Alamo Express,Inc., et al.,119NLRB6; San Angelo Standard,Inc.,110NLRB 1091,1092; F.W. Woolworth Company,101 NLRB1457, 1458.'Augusta Bedding Company,93NLRB 211, 212.8 Grunwald in effect admitted that a blanketthreat bya company not to sign a collective-bargaining agreement was violativeof the Act,by his attempt,in a subsequent meeting, todeflect his statement from the Respondent to himself personally.Contrary to MemberRodgers,Members Bean and Fanning do not believe that the second remark of Grunwalddispelledthe coerciveeffect of the threatof July27, 1959.'Walton Manufacturing Company, supra;Alamo Express,Inc., et al., supra. 478DECISIONSOF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondent has violated Section 8(a) (1)of the Act by threatening its employees, we shall order the Respondentto cease and desist from such unlawful conduct and to take certainaffirmative action designed to effectuate the policies of the Act.'CONCLUSIONS OF LAW1.Grunwald-Marx,Inc., is engaged in commercewithin the mean-ing of Section2 (6) and(7) of the Act.2.Amalgamated Clothing Workers of America, AFL-CIO, is alabor organization within themeaning ofSection 2(5) of the Act.3.By threateningits employeesthat the Respondent would neversign aunion contract and that its vice president would not work ina place wherethereis a union, the Respondent has engaged in unfairlabor practiceswithinthe meaningof Section8(a) (1) ofthe Act.4.Theaforesaid unfair labor practices are unfairlabor practicesaffecting commercewithin themeaning ofSection 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section' 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Grunwald-Marx, Inc., itsofficers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Notifying its employees that Respondent will not enter intoa collective-bargaining agreement v ith Amalgamated Clothing Work-ers of America, AFL-CIO, or any other labor organization.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Amalgamated ClothingWorkers of America, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid and protection, or to refrain fromany or all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:cMember Rodgers would not issue a cease and desist order because the Respondent'spresident,Grunwald,effectively dispelled the coercive effect of his earlier remark by laterstating to the assembled employees that hepersonallywould not sign a contract with theUnion, thereby eliminating any possible threat that Respondent would not do so, and alsobecause this was the only unfair labor practice committed or alleged.In these circum-stances no useful purpose can be served by issuing an order which is designed to remedythat which has already been remedied. GRUNWALD-MARX, INC.479(a)Post at its plant in Phoenix, Arizona, copies of the noticeattached hereto marked "Appendix." 6Copies of said notice, to befurnished by the Regional Director for the 'Twenty-first Region, shall,after being duly' signed by an authorized representative of the Re-spondent, be posted by Respondent immediately upon receipt thereofand maintained by it for 60 consecutive clays thereafter, in conspicu-ous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that such notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT notify our employees that we will not enter into acollective-bargaining agreementwithAmalgamated ClothingWorkers of America, AFL-CIO, or any other labor organization.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Alnal-gamated Clothing Workers of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conch-tion of employment as authorized in Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.GRUNWALD-MARX, INC..Employer.Dated----------------By-------------------------------------(Representitive)(Title)This notice must remainposted for 60 days fromthe date hereof,and must not be altered,defaced, orcovered by any othermaterial. 480DECISIONS OF -NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT'AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding, with all parties represented,was heard before the duly desig-nated Trial Examiner in Phoenix,Arizona, on November 12, 1959,on complaintof the General Counsel and answer of Grunwald-Marx,Inc.,herein called theCompany.The issue litigated was whether or not the Company violated Section8(a)( I) of the Act by a particular statement made in the course of a speech to theemployees by Fred Grunwald,president of the Company,on July27, 1959.Upon the entire record,and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYUpon the pleadings I find that the Company is a California corporation, havingan office and place of business in the city of Los Angeles, California, and a manu-facturing plant located in the city of Phoenix, Arizona, where it manufactures shirts.In the course and conduct of its business operations during the 12-month periodprior to the issuance of the complaint, the Company shipped products valued inexcess of $50,000 directly from the State of Arizona, to points outside that State.It is conceded, and I find, that at all times material herein the Company has beenengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUpon the pleadings I find that Amalgamated Clothing Workers of America,AFL-CIO,herein called the Union,isa labor organization within the meaning ofSection 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe IssueThe complaint alleges that in the course of a speech to employees on July 27,1959, Fred Grunwald, the Company's president, said, "That he would never signa union contract."The General Counsel contends that this statement constitutesinterference, restraint, and coercion of the employees in violation of Section 8(a) (1)of the Act.The Company contends that the specific statement was merely "the expression ofa view, argument, or opinion" within the meaning of Section 8(c) of the Act.Testimony as to the StatementIt is undisputed, and I find, that the Union for some weeks prior to Jury 27, 19591,made an effort to organize the approximately 150 employees of the Company.Aspart of itsorganizationalprogram, the Union distributed pamphlets to the employeesat the gate of the plant from time to time.These pamphlets explained the benefitswhich would accrue to employees from membership in the Union.It is likewise undisputed, and I find, that it became the practice for Fred Grun-wald, president of the Company, to hold a meeting of employees, a day or two afterthe distribution of a pamphlet, at which time Grunwald would point out to theemployees the benefitsaccruingto them under theirexistingemployment conditions,and attempt to answer or refute the statements and arguments of the Union.It is likewise undisputed that the General Counsel finds no fault with any ofGrunwald's speeches, except as to thespecific statementwhich is the basis of thisproceeding.In support of the complaint the General Counsel called four female employeeswho testified credibly to the statement made by Grunwald in his address of July 27.According to Dorothy Gibson, one of the employees, Grunwald said that he would"never signa unioncontract, and Mr. Whirlow," vice president and manager incharge of the Phoenix operation, "wouldn't work in a place that did."EmployeesCarrieMiddleton, EulagineMitchell, andMarjorie Eastwold corroborated thistestimony.The witnessalso testifiedthat at a subsequentmeetingof employees,Grunwald referred to the priormeeting,and asked the girls to remember and note GRUNWALD-MARX, INC.481that at that meeting he had said, "I, Fred Grunwald,personally,-willnot sign a unioncontract." I credit this testimony of the named employees.'The above constitutes the entire testimony in the case.Concluding FindingsUpon the credited testimony of the employees, I find that in the course of a speechto the employees on July 27, 1959, Fred Grunwald told the employees "That hewould neversign a unioncontract."Thus the complaint is found to be establishedby a preponderance of the evidence.However, at this point we approach the real issue of the case. Is this statement,inthe context of the undisputed circumstances here presented, a violation of Sec-tion 8(a)(1) of the Act, or is the statement protected by Section 8(c) of the Act?Section 8(c) of the Act read as follows:The expressing of any views,argument,or opinion,or the dissemination thereof,whether in written, printed, graphic, or visual form, shall not constitute or beevidence of an unfair labor practice under any of the provisions of this Act,if such expression contains no threat of reprisal or force or promise of benefit.Counsel for the General Counsel and the Company have both filed well-reasonedbriefs on this issue.The General Counsel contends that Grunwald's unambiguousdeclaration that he would neversign a unioncontract interfered with, restrained,and coerced employees in the free exercise of their organizational rights,2 and thatthe statement is violative of the Act because it underscores the futility of concertedactivities .3The General Counsel also argues that the anticipatory refusal to sign a contract istantamount to a threat to the employees to refrain fromassistingor becoming mem-bers of the Union,4 and that a declaration of an intention to refuse to deal with theUnion can reasonably be interpreted as a threat to close operations,5or, inall events,that the statements constituted a threat to the economic security of the Company'semployees.6Ihave considered these propositions and the authorities cited by the GeneralCounsel.While the cases lend substance to his arguments, in all the cited cases, thequestionable statement occurred in a context of other unfair labor practices, whichlent an element of threat to the statement.None of the cited cases dealt with sucha naked statementas ishere presented.Counsel for the Company has presented a line ofcasesin which the U.S. CircuitCourts of Appeal and the Board have held similar statements to be protected by thefree speech provision of Section 8(c).He points out that Section 8(c) permits theexpressions of views, arguments, or opinions as long as these contain "no threats ofreprisal or force or promise of benefit."On this point he cites the case ofN.L.R.B.v.The Sun Company of San Bernardino, California,215 F. 2d 379 (C.A. 9). Inthat case the court said, "Since we fail to find in Guthrie's statements implying thathe would never deal with the union a threat of reprisal or force or promise of bene-fitwe regard these statements as being within the protection of Section 8(c)." TCounsel also calls attention toCone Brothers Contracting Company v. N.L.R.B., 235F. 2d 37 (C.A. 5), in which the court said of a similar statement, "Several state-ments (including this one) are extremely inconsequential and have a standing of aspecific complaint only through their extraordinary technicality."In support of his position that the statement does not violate the Act since it con-tains no threat of reprisal or force or promise of benefit, counsel for the Companyhas cited several decisions of the Board. InLithium Corporation,116 NLRB 602,the Board found that a statement of a supervisor that "the employer did not want a11 do not credit the testimony of Eddie EstradaHis testimony is at variance withthat of the named employees, and I deem it to be implausible and unreliable.2Waycross MachineShop, 123 NLRB 1331 ;Alamo Express, Inc., and Alamo CartageCo., 119 NLRB 6;San Angelo Standard, Inc.,110 NLRB 1091, at page 1092.8 Gala-Mo Arts, Inc.,113 NLRB 1.'Augusta Bedding Company,93 NLRB 211.6Walton ManufacturingCo., 124 NLRB 1331.6WaltonManufacturing Co., supra; John H.McCann,et al.d/b/a McCann Steel Com-pany,106 NLRB 41, 59.7N.L.R.B. v. WestOhioGas Company,172 F. 2d 685 (C.A. 6).560940-61-vol. 127-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion, and was not going to have a union,". did not violate the Act because it con-tained no threat of reprisal or. force or promise of benefit .8Upon a consideration of all the authorities, and the undisputed circumstances sur-rounding the utterance of the statement here in question, I feel constrained to findthat the statement is the expression of a view, argument, or opinion, and is protectedby Section 8(c) of the Act. That section defines the criterion by which such state-ments are to be measured-the statement is to be protected unless it contains athreat of reprisal or force or a promise of benefit.Measured by that test the state-ment falls short of becoming an unfair labor practice in violation of Section 8(a) (1).Accordingly, I will recommend that the complaint be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TheUnion is a labor organization within the meaning ofthe Act.2.TheCompany is engaged in commerce within the meaningof the Act.3.TheCompany has not engaged in the unfair labor practice alleged in thecomplaint.[Recommendations omitted from publication.]8 In similarvein, see R.ttJ.Underwear Co., Inc.,101 NLRB 299;Senorita HosieryMills, Ino.,115 'NLRB 1304,1315;SunsetLumberProducts,113 NLRB 1172.MemphisCan CompanyandLocal 250, American Federation ofGrain Millers, AFL-CIO.Case No. 4-CA-1972.April 29, 1960DECISION AND ORDEROn January 5, 1960, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the charging party filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the excep-tions and the brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Allentown, Pennsylvania, on November 23 and 24, 1959, on127 NLRB No. 64.